Detailed Office Action
The communication dated 3/12/2019 has been entered and fully considered.
Claims 1-3, 10, 11, 14, 15, 17, 20-24, 27-32 and 34 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 27 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, 15, 21, 22 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 15 “the pulp comprises fibrous” should be “the pulp comprises fibers”.
Claim 22 recites the limitation "the refiner treatment chemicals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 1 refers thea treatment chemical)” not “a refiner treatment chemical”.
Claim 23 depends from claim 22 and is similarly rejected.
Claim 28 contains the trademark/trade name Triton X100.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe iso-octyl polyethoxy ethanol and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 11, 14, 15, 17, 20-21, 24, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over 2001/0040015 LEE, hereinafter LEE, as evidenced by Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
	As for claims 1, 21, and 34, LEE discloses that a multistage refiner system [Figure 9].  LEE discloses feeding a papermaking slurry at 30%-40% consistency which falls within the claimed range [0083] into a disc refiner [0077].  The disc refiner has a gap of 1 mm to 5 mm which overlaps the claimed range [0077].  LEE disclosers a power input can be 5 HP day/ton short ton of pulp to 20 HP day/short ton pulp [0085] which is equivalent to 98.6 kWh/metric ton 
	As for claim 2, as the fibers are treated in substantially the same way substantially the same results will occur including 70-100% individualized fibers and fiber surface fibrillation.
As for claim 3, the pulp exits the refiner into a cyclone (26) and flashes discharging steam (28) [Figure 11A, 0156].  The consistency therefore increases.
	As for claim 10, the multistage system has 2 parallel refiners.  The high consistency refiner works at 98.6 kWh/metric ton of pulp – 197 kWh/metric ton of pulp which falls within the claimed range and a single pass.
	As for claim 11, LEE discloses 98.6 kWh/metric ton of pulp – 197 kWh/metric ton of pulp which falls within the claimed range [0085] for the pulp that passes through the high consistency refiner.
As for claim 14, LEE discloses kraft pulp [0092].
As for claim 15, LEE discloses hardwood and softwood pulps.  These pulps fall with the claimed length and diameter ranges.  For example hardwoods have a length of between 1.04 – 1.85 mm as evidenced by SMOOK [pg. 15 Table 2-3] and have a diameter of 10 to 40 as evidenced by SMOOK [pg. 15 Table 2-3].
As for claim 16, LEE discloses the process can be continuous [0147].
As for claim 17, hydrogen peroxide is an aqueous treatment chemical [0022].
As for claim 24, LEE teaches bleaching agents of claim 21.  Claim 24 only limits what the plasticizer can be.  It does not state “the treatment chemicals are plasticizer and the plasticizer is”.

.
Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over LEE as applied to claim 1 and 21 above, and further in view of U.S. 3,992,249 FARLEY, hereinafter FARLEY.

LEE teaches the features as per supra.  LEE fails to disclose that the additives are water soluble polymers.  FARLEY discloses water soluble polymers added prior to refining [col. 3 line 68-col. 4 line 10].  At the time of the invention it would be obvious to the person of ordinary skill in the art to add the polymers of FARLEY to the refining of LEE.  The person of ordinary skill in the art would be motivated to do so by FARLEY to reduce pitch [abstract].
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748